DETAILED ACTION
This non-final Office action is in response to the claims filed on January 28, 2020.
Status of claims: claims 1-6 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2020 was considered by the examiner.

Drawings
The drawings are objected to because:  
FIGS. 13 and 14 – unclear at what cross-section these two figures were taken.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over GB 738486 (hereinafter “‘486”) in view of DE 20216101919 (hereinafter “’919”).
‘486 discloses a sliding door structure comprising: 
a door configured to cover an opening formed at a side part of a vehicle body; 
a lower rail 21 disposed below the opening, including a first guide rail and a second guide rail formed along the first guide rail, and configured to support the door slidably in a front-rear direction of the vehicle body; (see annotated FIG. 6 below)
a rotary part 18 disposed at a lower part of the door and configured to rotate with respect to the door; 
a pair of first rollers 20a,20c holding the first guide rail therebetween; 
a second roller 20b holding the second guide rail; 
a first roller support part (see annotated figure below; note the first roller support part is a portion of element 19) provided to the rotary part and configured to rotatably support the pair of first rollers and rotate with respect to the rotary part; and 
a second roller support part provided to the rotary part and configured to rotatably support the pair of second rollers and rotate with respect to the rotary part. 
‘486 fails to disclose a pair of second rollers holding the second guide rail therebetween.
‘919 teaches of a pair of second rollers 4c,4d (see FIG. 1) holding a guide rail therebetween.


[AltContent: textbox (First guide rail)][AltContent: textbox (Second guide rail)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First roller support part)][AltContent: textbox (Second roller support part)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    276
    278
    media_image1.png
    Greyscale




a door configured to cover an opening formed at a side part of a vehicle body; 
a lower rail disposed below the opening, including a first guide rail and a second guide rail formed along the first guide rail, and configured to support the door slidably in a front-rear direction of the vehicle body; 
a rotary part disposed at a lower part of the door and configured to rotate with respect to the door; 
a pair of first rollers holding the first guide rail therebetween; 
a second roller holding the second guide rail; 
a first roller support part provided to the rotary part and configured to rotatably support the pair of first rollers and rotate with respect to the rotary part; and 
a second roller support part provided to the rotary part and configured to rotatably support the pair of second rollers and rotate with respect to the rotary part. 
‘486 fails to disclose a pair of second rollers holding the second guide rail therebetween.
‘919 teaches of a pair of second rollers holding a guide rail therebetween.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the ‘486 support parts to accommodate a second roller and include a second roller such that ‘486 has a pair of second rollers, as taught by ‘919, in order to strengthen the connection between the sliding door and rail, further facilitate sliding of the sliding door, add redundancy to the sliding operation, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (claim 6)

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘486 in view of ’919, as applied above, in further view of US 7731270 to Fischer et al. (hereinafter “Fischer”).
‘486, as applied above, fails to disclose wherein the lower rail is disposed outside a side sill provided to the vehicle body. Fischer teaches of a lower rail 13 disposed outside of a side sill provided to the vehicle body. (see at least FIG. 1) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘486, as taught by Fischer, in order to assist with assembly of the sliding door structure. (claim 4)
‘486, as applied above, fails to disclose further comprising an upper rail disposed above the opening and configured to support the door slidably in the front- rear direction of the vehicle body. ‘919 teaches of an upper rail 12 disposed above an opening and configured to support the door slidably in the front and rear direction of the vehicle body.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an upper rail with ‘486, as taught by Fischer, in order to facilitate operation of the sliding door. (claim 5)

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634